Case: 18-60882      Document: 00515189136         Page: 1    Date Filed: 11/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60882                     November 6, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
LAI HUA-FENG,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 190 477


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Lai Hua-Feng, a native and citizen of China, petitions for review of the
order of the Board of Immigration Appeals (BIA) dismissing his appeal of the
Immigration Judge’s (IJ) denial of his application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                             In his
petition for review, Hua-Feng argues that substantial evidence does not
support the IJ’s adverse credibility determination and its findings that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60882    Document: 00515189136    Page: 2   Date Filed: 11/06/2019


                                No. 18-60882

failed to demonstrate past persecution or a well-founded fear of future
persecution.
      When the BIA affirms the IJ’s decision without written opinion, we
review the IJ’s order. Martinez v. Mukasey, 508 F.3d 255, 257 (5th Cir. 2007).
On petition for review of an agency decision, we review factual findings for
substantial evidence and questions of law de novo. Lopez-Gomez v. Ashcroft,
263 F.3d 442, 444 (5th Cir. 2001).     Pursuant to the substantial-evidence
standard, we “may not overturn . . . factual findings unless the evidence
compels a contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
(5th Cir. 2009).
      Hua-Feng argues that his credible fear interview was not reliable
because it was conducted telephonically and the IJ made factual errors in the
analysis that showed a lack of understanding of his claims. He did not raise
these arguments before the BIA. Accordingly, we lack jurisdiction to consider
these unexhausted claims. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
2004).
      To the extent we have jurisdiction to review overall the IJ’s adverse
credibility determination, that determination is substantially reasonable and
is based on the evidence presented. See Carbajal-Gonzalez v. INS, 78 F.3d 194,
197 (5th Cir. 1996). Credibility determinations are factual findings that are
reviewed for substantial evidence. See Wang v. Holder, 569 F.3d 531, 537 (5th
Cir. 2009). An adverse credibility determination “must be supported by specific
and cogent reasons derived from the record.” Id. (internal quotation marks
and citation omitted). The IJ “may rely on any inconsistency or omission in
making an adverse credibility determination as long as the totality of the
circumstances establishes that an asylum applicant is not credible.” Id. at 538
(internal quotation marks, citation, and emphasis omitted).



                                      2
    Case: 18-60882    Document: 00515189136     Page: 3   Date Filed: 11/06/2019


                                 No. 18-60882

      In the instant case, the IJ relied on specific inconsistencies among Hua-
Feng’s testimony, application, and credible fear interview. See id. at 537. Hua-
Feng cites no evidence compelling a finding that he is credible. See Gomez-
Palacios, 560 F.3d at 358. Therefore, Hua-Feng has failed to show that, under
the totality of the circumstances, no reasonable factfinder could have made the
adverse credibility ruling. See Wang, 569 F.3d at 538-40; Carbajal-Gonzalez,
78 F.3d at 197. We therefore defer to the IJ’s credibility determination. See
Wang, 569 F.3d at 538-39. Because the adverse credibility decision provides
adequate grounds for denying the petition, we need not address Hua-Feng’s
substantive arguments. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
      Based on the foregoing, Hua-Feng’s petition is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                       3